 


109 HRES 708 IH: Recognizing the centennial of Christopher House in Chicago.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 708 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Gutierrez submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the centennial of Christopher House in Chicago. 
  
Whereas in 1906, the First Presbyterian Church of Evanston founded Christopher House as a settlement house on Chicago’s north side that over a century has grown in response to the needs of people in its community; 
Whereas Christopher House is a catalyst for strengthening and empowering low-income children and their families by providing a web of support that helps families become self-sufficient and resilient and communities become stronger; 
Whereas Christopher House served 1,200 individuals in the first year of operation, with an annual budget of $4,612 and now serves about 3,500 children and families with an annual budget of $7,700,000; 
Whereas Christopher House has always welcomed and supported new immigrants, contributing to Chicago’s proud tradition as a city of immigrants; 
Whereas today Christopher House is a seven-site family resource center that helps families overcome the consequences of poverty, enabling them to thrive; 
Whereas through early childhood and youth development, parent enrichment, literacy, counseling, pregnant and parenting teen support, and the meeting of basic human needs, Christopher House is a catalyst in the journey of families towards stability, resiliency, and self-sufficiency; and 
Whereas 2006 is Christopher House’s Centennial Year that will be marked by a number of celebrations, including a Centennial Kick-Off Open House, the Centennial Gala, the Annual Fall Fest, the Annual Holiday Adopt-a-Family program, and Food Walk: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds Christopher House for a century of contributions to people in need throughout Chicago; 
(2)recognizes the past and current employees, Board of Directors, volunteers, and donors for their dedication of time, money, and resources to Christopher House; and 
(3)congratulates Christopher House on the occasion of its centennial celebration for enriching and improving the lives of Chicagoans for 100 years and looks forward to many more years of its services. 
 
